DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16644103, filed 3/3/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Numao et al. (U.S. Patent Publication 20090141204 A1) in view of Notobe al. (U.S. Patent Publication 20200097115A1, filed: 6/25/2016).
Regarding claim 1, Numao discloses “A display device comprising: 
a first pixel (Fig. 19 pixel between G1, S1) electrically connected to a first signal line (Fig. 19, S1) and a first gate line; (Fig. 19, G1)
a second pixel (Fig. 19 pixel between G1, S2) electrically connected to a second signal line (Fig. 19, S2) and the first gate line; (Fig. 19, G1)
a third pixel (Fig. 19 pixel between G2, S1) electrically connected to the first signal line (Fig. 19, S1) and a second gate line; (Fig. 19, G2)
a first switch (Fig. 20, Switch between d1, C1) between the first signal line and the second signal line; and 
wherein the first pixel and the second pixel are in the same row, (Fig. 19, pixel between S1, G1 and S2, G1 are in the same row) and 
wherein the first pixel and the third pixel are in the same column. (Fig. 19, pixel between S1, G1 and S1, G2 are in the same column)
Numao does not disclose “a second switch between the first gate line and the second gate line,”.
Notobe discloses “a second switch (Fig. 12, 154) between the first gate line (Fig. 12, 46-1) and the second gate line,”. (Fig. 12, 46-2, [0114] – [0118])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate switch by Notobe into device of Numao.  The suggestion/motivation would have been to save power. (Notobe: [0114])

Alternately, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Numao et al. (U.S. Patent Publication 20090141204 A1) in view of Hsu et al. (U.S. Patent Publication 20150084948 A1).
Regarding claim 1, Numao discloses “A display device comprising: 
a first pixel (Fig. 19 pixel between G1, S1) electrically connected to a first signal line (Fig. 19, S1) and a first gate line; (Fig. 19, G1)
a second pixel (Fig. 19 pixel between G1, S2) electrically connected to a second signal line (Fig. 19, S2) and the first gate line; (Fig. 19, G1)
a third pixel (Fig. 19 pixel between G2, S1) electrically connected to the first signal line (Fig. 19, S1) and a second gate line; (Fig. 19, G2)
a first switch (Fig. 20, Switch between d1, C1) between the first signal line and the second signal line; and 
wherein the first pixel and the second pixel are in the same row, (Fig. 19, pixel between S1, G1 and S2, G1 are in the same row) and 
wherein the first pixel and the third pixel are in the same column. (Fig. 19, pixel between S1, G1 and S1, G2 are in the same column)
Numao does not disclose “a second switch between the first gate line and the second gate line,”.
Hsu discloses “a second switch (Fig. 2a, PW111) between the first gate line (Fig. 2a, G1) and the second gate line,”. (Fig. 2a, G2, [0019] – [0022])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate switch by Hsu into device of Numao.  The suggestion/motivation would have been to save power. (Hsu: [0019])

Allowable Subject Matter
Claims 2 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10140940 B2 discloses switches on Fig 2A, 2B. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693